Citation Nr: 1629906	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  10-26 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent prior to March 22, 2011 and in excess of 50 percent from March 22, 2011 onward, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2002 to January 2009 in the United States Navy.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The case was previously before the Board in January 2014.  In its decision, the Board remanded the case to provide the Veteran with additional VCAA notice, to associate updated medical records, and for the Veteran to be afforded a new VA examination for his PTSD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his PTSD is more severe than initially rated due to insomnia, nightmares, and anxiety.  The Veteran also contends that he is unable to maintain gainful employment due to his service-connected disabilities.

In its January 2014 decision, the Board noted that the Veteran had not received a VA examination for his service-connected PTSD since March 2011.  Since that examination, the Veteran has consistently asserted that his PTSD is more severe than it has been rated.  A January 2015 statement from the Veteran reported that his PTSD had been affecting his daily life and that he had learned to "become shut off from the world."  Thus, the case was remanded to provide the Veteran with a new VA psychiatric examination.  A VA examination was scheduled for the Veteran but the record reflects that the Veteran failed to appear for such examination.  In a July 2014 statement, the Veteran indicated that he would appear if an examination were rescheduled.  Furthermore, in January 2015, the Veteran indicated that the correspondence informing him of his VA examination was misplaced by his roommate.  

The Board finds that due to the Veteran's report of his symptoms and the appearance that his PTSD has worsened, and that the Veteran may not have gotten notice of his VA examination, a VA psychiatric examination is still essential to fairly assessing his claim.  Thus, the Veteran should be afforded a new VA examination to assess the current severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

The Veteran has also reported that he cannot work due in part to his service-connected PTSD.  Whether the Veteran can maintain substantially gainful employment depends in part on the severity of his service-connected disabilities, including PTSD.  As such, the Board finds that the issue of entitlement to a TDIU is inextricably intertwined with that of the evaluation of his PTSD.  Thus, entitlement to TDIU must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Updated treatment records should also be obtained on remand.

The Veteran should also be advised that governing regulation provides that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Obtain pertinent VA treatment records dated since December 2014.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The entire claims file should be reviewed by the examiner.

The examiner should also detail all current functional impairment from the Veteran's PTSD, to include any impact on occupational functioning.

3.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




